Citation Nr: 0615653	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  98-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for left knee injury 
residuals.

2.  Entitlement to an increased rating for right hand injury 
residuals.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
October 1981.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in May 1998, which denied the claim.

When the case was previously before the Board in February 
2000 and August 2003, the Board remanded the issues of 
increased rating for left knee and right hand injury 
residuals for additional development.  That development has 
been completed to the extent possible, and the case returned 
to the Board for further consideration of the veteran's 
appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's post operative residuals of a left patella 
injury are manifest with pain and a range of motion limited 
to 10 degrees of extension and 110 degrees of flexion.

3.  The veteran's post operative residuals of a right hand 
injury are manifested by pain, decreased strength, and 
limitation of motion.  However, it is not manifested by 
ankylosis.

4.  The evidence reveals a tender 4 cm scar on the dorsum of 
the right hand.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's post operative left patella injury 
residuals are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2005).

2.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's postoperative residuals of a right 
hand injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5222, 5223, 5225, 5226 (2002 & 2005) and 38 C.F.R. § 
4.71a, Diagnostic Code 5229 (2005).

3.  A separate 10 percent rating for a scar on the dorsum of 
the right hand is granted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §3.102, 4.7, 4.118, Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a May 2004 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A March 2003 letter also provided pertinent notice.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a June 1998 Statement of 
the Case (SOC), a September 2000 Supplemental Statement of 
the Case (SSOC), and SSOC's from January 2002 and January 
2006.  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private outpatient 
records, and VA outpatient treatment reports and examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, VA 
examination reports, and private medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate new and material evidence and what the evidence 
in the claims file shows, or fails to show, with respect to 
this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. §§ 4.45, 4.59 (2005).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Left Knee Injury Residuals

The veteran's service medical records show that the veteran 
fractured his left patella during service and had open 
reduction internal fixation surgery on the patella to repair 
the fracture.  In a December 1983 decision the RO granted 
service connection and a 10 percent evaluation for residuals 
of a fractured patella, status post open reduction and 
internal fixation with mild arthritis but no evidence of 
cartilage ligament instability.  The knee has been rated 
under Diagnostic Code 5099-5257 by analogy.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257; 38 C.F.R. § 4.20 (2005).

Ratings authorized under Diagnostic Code 5257 provide a 10 
percent rating for recurrent subluxation or lateral 
instability which is slight, 20 percent when moderate, and 30 
percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees. A 30 percent rating may be assigned 
when flexion is limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees and a 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating may 
be assigned when extension is limited to 20 degrees.  38 
C.F.R. § 4.71a.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for an evaluation 
in excess of 10 percent for his service-connected left knee 
injury residuals.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

In correspondence from May 1998, the veteran stated that his 
condition had worsened.  He indicated that he must lie around 
to regain strength, takes prescription medications, and that 
he experiences pain every day.  These symptoms were restated 
in the veteran's October 2005 examination, where the veteran 
indicated pain at a level of 6-7 out of 10, worsening with 
prolonged walking or standing.  He indicated occasional use 
of a brace, and Sulindac for pain.  He denied instability or 
falls.  He also stated that he sometimes uses a brace, but 
does not use a cane.

Objective evidence from his October 2005 examination 
indicates crepitus was noted on patellar motion, but all 
ligaments proved stable.  The veteran's Lachman's, anterior 
drawer, posterior drawer, and McMurray's tests were all 
negative.  Further, the knee was stable to varus and valgus 
stressing.  The evidence in this case does not correspond 
with a slight impairment of the knee under Diagnostic Code 
5257 because no recurrent subluxation or instability is 
found.

However, X-rays from the October 2005 VA examination revealed 
well corticated bony structures and margins consistent with 
chronic process, probably developmental.  No acute bony 
abnormality was found.  This is consistent with outpatient 
records from May 2000, which include a diagnosis of 
degenerative joint disease, but provided no objective 
evaluation of the knee.  Also, during the veteran's October 
2005 examination, the veteran did walk with an antalgic left 
leaning gait, and his range of motion was limited to 10 
degrees of extension and 110 degrees of flexion.  Under 
Diagnostic Code 5261, the limitation of extension warrants 
a10 percent evaluation, which is no higher than the rating 
currently assigned.  Id.

The Board has also considered precedent opinions of the VA's 
General Counsel, which hold that dual ratings may be given 
for a knee disorder, with one rating for instability 
(Diagnostic Code 5257) and one rating for arthritis with 
limitation of motion (Diagnostic Codes 5003 and 5010).  
VAOPGCPREC 9-98 and 23-97.  In this case, as the evidence 
does not show instability and subluxation, separate ratings 
are not warranted. 

Another such opinion held that separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004.  In this case, however, the veteran's flexion is 
limited by pain to 110 degrees.  To warrant a compensable 
evaluation under Diagnostic Code 5260, his flexion must be 
limited to 45 degrees.  Even when considering complaints of 
pain, such limitation is not shown.  Thus, a separate rating 
for limitation of flexion is not warranted.

The Board has given consideration to functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's knee.  
See Deluca, supra.  However, even when considering the 
veteran's subjective complaints of pain and tenderness, the 
competent medical evidence of record indicates that an 
evaluation in excess of 10 percent for residuals of a left 
knee condition is not warranted.

Hand Injury Residuals

The Board notes that the rating criteria for ankylosis and 
limitation of motion of the fingers were amended in July 
2002.  See 67 Fed. Reg. 48,784-48,787 (July 26, 2002).  The 
changes were effective as of August 26, 2002.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-00.   

The 1983 rating decision established service connection for 
fracture of the index, long, and ring fingers of the right 
hand.  A 10 percent rating was awarded analogous to 
Diagnostic Code 5225 in 1987, based on limitation of motion 
of the index finger.  

Prior to August 26, 2002 the rating criteria provided that a 
10 percent rating was warranted for either favorable or 
unfavorable ankylosis of the index or middle finger of the 
hand (for both the major and minor hand), or for ankylosis of 
the middle and ring finger.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5223, 5225, 5226 (1998).  A 20 percent rating was 
warranted for favorable ankylosis of either the index and 
middle, or index and ring fingers.  A 30 percent rating was 
warranted for favorable ankylosis of the index, middle and 
ring fingers of the major hand.  Diagnostic Code 5222.  
Extremely unfavorable ankylosis was rated as amputation under 
Diagnostic Code 5153.  38 C.F.R. § 4.71a.  Amputation of the 
index finger, middle finger, or ring finger warrants a 20 
percent rating if it is without metacarpal resection, at the 
proximal interphalangeal joint, or proximal thereto.  
Diagnostic Codes 5153-5155.

Subsequent to August 26, 2002, the rating criteria for 
amputation did not change, nor did the pertinent criteria of 
Diagnostic Code 5222, 5223, 5225, 5226.  However, criteria 
based on limitation of motion of the fingers were added.  
Under the new rating criteria, a 10 percent rating is 
available for limitation of motion of the index or middle 
finger with a gap of one inch [2.5 cm] or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or, with 
extension limited by more than 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5229 (2005).

The Board has also considered a possible 20 percent rating 
under Diagnostic Code 5153 for amputation of the index 
finger, rated as analogous to unfavorable ankylosis if it is 
without metacarpal resection, at the proximal interphalangeal 
joint, or proximal thereto.  Results from the veteran's most 
recent October 2005 VA examination include X-ray findings of 
slight radial disc disease, but no other joint abnormalities 
in the right hand.  There is no evidence of ankylosis or 
deformity of the right index finger, to include amputation.  
A 20 percent rating under Diagnostic Code 5153, under either 
the prior or amended regulations, is therefore not warranted.

On his October 2005 VA examination, the veteran's index 
finger had a range of motion at the metacarpal phalangeal 
(MP) joint between 0 degrees extension and 60 degrees 
flexion, with a gap of 1.5 cm between the tip of the finger 
and the palm.  Middle and ring finger ranges of motion were 0 
degrees extension to 30 degrees flexion at the MP joint.  
When making a fist a gap of 1 cm, 1.5 cm and .5 cm occurred 
in the middle and ring fingers, respectively.  Such findings 
in all fingers correspond with a 0 percent rating based on 
limitation of motion of individual fingers.  Diagnostic Codes 
5229, 5230. 

The evidence clearly shows that the veteran does not suffer 
from ankylosis in any of his service connected fingers, nor 
limitation of motion sufficient to warrant an increased 
rating.  The veteran does complain of 6-7/10 pain in the 
right hand and decreased grip strength.  However, such 
findings serve to support the 10 percent evaluation currently 
assigned in the absence of any compensable limitation of 
motion or ankylosis.  See Deluca, supra. 

The Board does note, however, that on the October 2005 VA 
examination that the 4 cm scar on the veteran's right hand 
was tender on palpation.  As such, the Board finds that a 
separate rating for a tender and painful scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 is warranted.  

As a final matter, the Board has considered the issue of 
whether the veteran's service-connected right hand fracture 
or his left knee disorder presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected right hand or left knee, in 
and of itself, interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  Although the veteran reports some interference 
with employment there is nothing in the record to distinguish 
his case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to an increased rating for left knee injury 
residuals is denied.

Entitlement to an increased rating for right hand injury 
residuals is denied.

Entitlement to a separate 10 percent rating for a scar on the 
dorsum of the right hand is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


